Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-16, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOSHIOKA et al. (US 2021/0259005 A1), hereinafter YOSHIOKA.
Regarding claim 1, YOSHIOKA discloses a resource usage measuring method comprising: 
measuring a resource usage in a frequency domain based on a demodulation reference signal (DM-RS) transmitted from a base station (the allocation of frequency-domain resource (for example, a given number of resource blocks (also referred to as resource block (RB) or physical resource block (PRB)), or a given number of resource block groups (RBGs)), see ¶ 0035); and 
measuring a resource usage in a time domain based on the DM-RS (the allocation of time-domain resources (such as the start symbol and the number of symbols in each slot, for example, see ¶ 0034).
Regarding claim 2, YOSHIOKA discloses wherein the measuring of the resource usage in the frequency domain comprises: detecting the number of resource blocks included in a resource block group allocated to physical downlink shared channel (PDSCH) scheduling; and verifying whether the DM-RS is transmitted in a symbol in which the DM-RS is likely to be transmitted in the unit of the resource block group (the user terminal controls the PDSCH receiving process (for example, at least one of receiving, demapping, demodulation, and decoding) in the K consecutive slots on the basis of at least one of the following field values (or information indicating the field value) in the above DCI , see ¶ 0033; the allocation of frequency-domain resource (for example, a given number of resource blocks (also referred to as resource block (RB) or physical resource block (PRB)), or a given number of resource block groups (RBGs)), see ¶ 0035; the configuration of the demodulation reference signal (DMRS) of the PDSCH, see ¶ 0037).
Regarding claim 3, YOSHIOKA discloses determining a configuration of a bandwidth part (BWP) used by the base station; and detecting the number of resource blocks included in the resource block group based on the configuration of the BWP (the user terminal detects the DCI scheduling the PDSCH to be repeated in a certain serving cell or in a partial band (bandwidth part (BWP)) inside the serving cell. The BWP may have an uplink (UL) BWP (UL BWP, uplink BWP) and a downlink (DL) BWP (DL BWP, downlink BWP), see ¶ 0031). 
Regarding claim 4, YOSHIOKA discloses the verifying comprises verifying whether the DM-RS is transmitted based on a correlation in the unit of the resource blocks (the user terminal controls the PDSCH receiving process (for example, at least one of receiving, demapping, demodulation, and decoding) in the K consecutive slots on the basis of at least one of the following field values (or information indicating the field value) in the above DCI… the allocation of frequency-domain resource (for example, a given number of resource blocks (also referred to as resource block (RB) or physical resource block (PRB)), or a given number of resource block groups (RBGs))… the configuration of the demodulation reference signal (DMRS) of the PDSCH, see ¶ 0033-0038).
Regarding claim 5, YOSHIOKA discloses the measuring of the resource usage in the frequency domain comprises detecting an index of a first resource block allocated to the PDSCH scheduling and the number of consecutive resource blocks (the user terminal controls the receiving of the PDSCH in each slot by assuming the same time-domain resource, the same frequency-domain resource, the same MCS index, and the same DMRS configuration allocated to the PDSCH in the K (in FIG. 1, K=4) consecutive slots configured semi-statically by higher layer signaling, see ¶ 0039, 0118).
Regarding claim 6, YOSHIOKA discloses the measuring of the resource usage in the time domain comprises: detecting a DM-RS in a symbol; determining PDSCH scheduling allocation combinations based on an index of the symbol in which the DM-RS is detected; and determining a combination of symbols in which the DM-RS of the PDSCH is located among the combinations (the user terminal controls the receiving of the PDSCH in each slot by assuming the same time-domain resource, the same frequency-domain resource, the same MCS index, and the same DMRS configuration allocated to the PDSCH in the K (in FIG. 1, K=4) consecutive slots configured semi-statically by higher layer signaling, see ¶ 0039, 140-143).
Regarding claim 7, YOSHIOKA discloses the detecting comprises monitoring symbols in which the DM-RS of the PDSCH is likely to be located (the user terminal controls the PDSCH receiving process (for example, at least one of receiving, demapping, demodulation, and decoding) in the K consecutive slots on the basis of at least one of the following field values (or information indicating the field value) in the above DCI… the allocation of time-domain resources (such as the start symbol and the number of symbols in each slot, for example),… the configuration of the demodulation reference signal (DMRS) of the PDSCH, see ¶ 0033-0038).
Regarding claim 9, YOSHIOKA discloses the determining comprises determining the combination based on a constellation of a signal transmitted in the symbols (In the MCS table illustrated in FIG. 4A, modulation orders 2, 4, and 6 that correspond to BPSK, QPSK, and 16QAM respectively are prescribed. In the MCS table illustrated in FIG. 4B, modulation orders 2, 4, 6, and 8 that correspond to BPSK, QPSK, 16QAM, and 256QAM respectively are prescribed…see ¶ 0079).
Regarding claim 10, YOSHIOKA discloses a resource usage measuring apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions, wherein when the instructions are executed by the processor, the processor is configured to: measure a resource usage in a frequency domain based on a demodulation reference signal (DM-RS) transmitted from a base station (the allocation of frequency-domain resource (for example, a given number of resource blocks (also referred to as resource block (RB) or physical resource block (PRB)), or a given number of resource block groups (RBGs)), see ¶ 0035); and 
measure a resource usage in a time domain based on the DM-RS (the allocation of time-domain resources (such as the start symbol and the number of symbols in each slot, for example, see ¶ 0034).

Regarding claim 11, YOSHIOKA discloses wherein the measuring of the resource usage in the frequency domain comprises: detecting the number of resource blocks included in a resource block group allocated to physical downlink shared channel (PDSCH) scheduling; and verifying whether the DM-RS is transmitted in a symbol in which the DM-RS is likely to be transmitted in the unit of the resource block group (the user terminal controls the PDSCH receiving process (for example, at least one of receiving, demapping, demodulation, and decoding) in the K consecutive slots on the basis of at least one of the following field values (or information indicating the field value) in the above DCI , see ¶ 0033; the allocation of frequency-domain resource (for example, a given number of resource blocks (also referred to as resource block (RB) or physical resource block (PRB)), or a given number of resource block groups (RBGs)), see ¶ 0035; the configuration of the demodulation reference signal (DMRS) of the PDSCH, see ¶ 0037).
Regarding claim 12, YOSHIOKA discloses determining a configuration of a bandwidth part (BWP) used by the base station; and detecting the number of resource blocks included in the resource block group based on the configuration of the BWP (the user terminal detects the DCI scheduling the PDSCH to be repeated in a certain serving cell or in a partial band (bandwidth part (BWP)) inside the serving cell. The BWP may have an uplink (UL) BWP (UL BWP, uplink BWP) and a downlink (DL) BWP (DL BWP, downlink BWP), see ¶ 0031).
Regarding claim 13, YOSHIOKA discloses the verifying comprises verifying whether the DM-RS is transmitted based on a correlation in the unit of the resource blocks (the user terminal controls the PDSCH receiving process (for example, at least one of receiving, demapping, demodulation, and decoding) in the K consecutive slots on the basis of at least one of the following field values (or information indicating the field value) in the above DCI… the allocation of frequency-domain resource (for example, a given number of resource blocks (also referred to as resource block (RB) or physical resource block (PRB)), or a given number of resource block groups (RBGs))… the configuration of the demodulation reference signal (DMRS) of the PDSCH, see ¶ 0033-0038).
Regarding claim 14, YOSHIOKA discloses the measuring of the resource usage in the frequency domain comprises detecting an index of a first resource block allocated to the PDSCH scheduling and the number of consecutive resource blocks (the user terminal controls the receiving of the PDSCH in each slot by assuming the same time-domain resource, the same frequency-domain resource, the same MCS index, and the same DMRS configuration allocated to the PDSCH in the K (in FIG. 1, K=4) consecutive slots configured semi-statically by higher layer signaling, see ¶ 0039, 0118).
Regarding claim 15, YOSHIOKA discloses the measuring of the resource usage in the time domain comprises: detecting a DM-RS in a symbol; determining PDSCH scheduling allocation combinations based on an index of the symbol in which the DM-RS is detected; and determining a combination of symbols in which the DM-RS of the PDSCH is located among the combinations (the user terminal controls the receiving of the PDSCH in each slot by assuming the same time-domain resource, the same frequency-domain resource, the same MCS index, and the same DMRS configuration allocated to the PDSCH in the K (in FIG. 1, K=4) consecutive slots configured semi-statically by higher layer signaling, see ¶ 0039, 140-143).
Regarding claim 16, YOSHIOKA discloses the detecting comprises monitoring symbols in which the DM-RS of the PDSCH is likely to be located (the user terminal controls the PDSCH receiving process (for example, at least one of receiving, demapping, demodulation, and decoding) in the K consecutive slots on the basis of at least one of the following field values (or information indicating the field value) in the above DCI… the allocation of time-domain resources (such as the start symbol and the number of symbols in each slot, for example),… the configuration of the demodulation reference signal (DMRS) of the PDSCH, see ¶ 0033-0038).

Regarding claim 18, YOSHIOKA discloses the determining comprises determining the combination based on a constellation of a signal transmitted in the symbols (In the MCS table illustrated in FIG. 4A, modulation orders 2, 4, and 6 that correspond to BPSK, QPSK, and 16QAM respectively are prescribed. In the MCS table illustrated in FIG. 4B, modulation orders 2, 4, 6, and 8 that correspond to BPSK, QPSK, 16QAM, and 256QAM respectively are prescribed…see ¶ 0079).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIOKA in view of KIM et al. (US 2018/0375626 A1), hereinafter KIM.
Regarding claims 8 and 17, YOSHIOKA fails to discloses determining the combination based on a reception power of the symbols.
In the same field of endeavor, KIM discloses According to the current 3GPP standard document, a UE assumes that the ratio of data power of an i-th layer to DM-RS receive power of a DM-RS antenna port corresponding to the i-th layer is 0 dB (i.e., identical) when the receive rank of the UE is 2 or lower and assumes that the ratio of the data power of the i-th layer to the DM-RS receive power of the DM-RS antenna port corresponding to the i-the layer is −3 dB when the receive rank of the UE is 3 or higher. In addition, the UE calculates a PDSCH EPRE, that is, data power, in each symbol using a PB value indicating the ratio of data power in a symbol in which a CRS is present to data power in a symbol in which the CRS is not present (see ¶ 0089). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate KIM’s teaching in the method taught by YOSHIOKA for complying with current 3GPP standard. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412